Voto disidente del
Juez Asociado Señor Negrón García,
al cual se une el Juez Asociado Señor Corrada Del Río.
Coincidimos con el criterio de que es improcedente la petición de certificación presentada por el Sr. Carlos M. Hernández López, pro se y como Presidente del Frente Au-tonomista Mayagüezano. Igualmente debimos denegar el auto inhibitorio.
Una mayoría del Tribunal asume jurisdicción, sin te-*112nerla, con relación a la petición del auto inhibitorio. Con rapidez, intima un posible curso de acción cuyo resultado es ordenar al foro de instancia que siga un apretado itine-rario, proceda a celebrar el próximo lunes 23 de noviembre una vista evidenciaría y resuelva al otro día. No compren-demos. cómo adelantar la fecha del señalamiento del miér-coles 25 de noviembre al próximo lunes 23, justifique la intervención de este Foro en una petición que no cumple con los requisitos básicos que exige el recurso.
Según indicado, este Tribunal no tiene facultad para asumir jurisdicción y adoptar el anterior trámite, ya que ni la demanda en instancia como tampoco la petición de auto inhibitorio, están debidamente juramentadas, requisito esencial exigido por el Art. 666 del Código de Enjuicia-miento Civil, 32 L.P.R.A. see. 3463. Aparte de carecer del requisito de declaración jurada necesaria, la Mayoría adopta un trámite peculiar sobre un asunto que está liti-gándose en Primera Instancia. Prescinde de un mandato de la Regla 16(g) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, que expresamente ordena que en los “recursos extraordinarios, la parte peticionaria emplazará a todas las partes afectadas de conformidad con las dispo-siciones pertinentes de las Reglas de Procedimiento Civil. Motu proprio o a solicitud de parte, el Tribunal podrá dis-poner de alguna otra forma de emplazamiento”. El empla-zamiento siempre es necesario para ejercitar nuestra juris-dicción en Primera Instancia. Difícilmente puede este Tribunal sustituir ese requisito por el emplazamiento ha-bido en Primera Instancia.
Con todo respeto, la Mayoría del Tribunal ha entremez-clado los recursos presentados ante nos, improcedentes, y por medio del mecanismo de mostración de causa está real-mente interviniendo vía una certificación no autorizada en la Ley de la Judicatura.
*113Es ilógico e inexplicable ordenar a un juez que continúe el procedimiento de determinado modo justificando la or-den en una solicitud de auto inhibitorio. Es elemental que el remedio final en un auto inhibitorio es paralizar todo procedimiento ulterior en el litigio. Art. 664 (32 L.P.R.A. sec. 3461). Charana v. Pueblo, 109 D.P.R. 641 (1980). Casares lo define como “[i]mpedir que un juez prosiga en el conocimiento de una causa”. J. Casares, Diccionario ideo-lógico de la lengua española, 2da ed., Barcelona, Ed. Gustavo Gili, 1975, pág. 474. Es, por lo tanto, erróneo interve-nir y dirigir un procedimiento en marcha.
A la luz de lo antes expuesto, no podemos suscribir la orden para mostrar causa mayoritaria. Parece que la Ma-yoría del Tribunal, para asumir jurisdicción donde no la tiene, ha entremezclado conceptos propios que pertenecen a una certificación, auto inhibitorio y mandamus, todos, recursos excepcionales. En recta juridicidad, ¿se justifica?